976 F.2d 733
61 Fair Empl.Prac.Cas. (BNA) 272,60 Empl. Prac. Dec. P 42,071NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Teresa HARRIS, Plaintiff-Appellant (91-5301) Plaintiff-CrossAppellant (91-5871) Plaintiff-Appellee,v.FORKLIFT SYSTEMS, INC., Defendant-Appellant (91-5822)Defendant-Appellee/Cross-Appellee.
Nos. 91-5301, 91-5871 and 91-5822.
United States Court of Appeals, Sixth Circuit.
Sept. 17, 1992.

Before DAVID A. NELSON, ALAN E. NORRIS and SUHRHEINRICH, Circuit Judges.
PER CURIAM.


1
Plaintiff, Teresa Harris, appeals from a judgment of the district court dismissing her complaint, and also from an order declining one of her requests for an award of sanctions stemming from defendant's failure to make admissions.   Defendant, Forklift Systems, Inc., appeals the award of sanctions that the district court did enter in response to plaintiff's other request.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in either of the orders appealed from.


3
As the reasons why judgment should be entered for defendant and sanctions should be awarded in the one instance and declined in the other, have been articulated by the district court, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.   Accordingly, the orders of the district court are affirmed upon the reasoning found in the report and recommendation of the magistrate judge filed on November 27, 1990, and the memorandum opinion of the district court dated May 21, 1991.